I concur. Under any test set out in Attorney General v.Jack W.T. Pomeroy et al., 93 Utah 426, 73 P.2d 1277, there was no final judgment. In fact, in this case the right of Whitaker to keep the money would depend on how the case between Piper and Eakle was decided. Therefore, under the very tests laid down in the Pomeroy Case, this proceeding of Whitaker's is not susceptible of a several judgment. Under the Pomeroy Case there can be no appealable judgment until all the issues of the case are settled unless a several judgment, according to the tests set out in that opinion, can be rendered. Furthermore, this is not such a matter as was the Pomeroy Case where we will entertain an appeal from a judgment not final. In this case the money could well abide with the clerk until the issues between Piper and Eakle were determined. No case of closing the stable door after the horse was stolen can be made out in this case. *Page 489 
It is only where it would entail great hardship, or because of a clear case of economy of effort and practicability in procedure, or where not to entertain the appeal from a judgment or order not final would cause appellant a loss which could not be retrieved if he were compelled to await for a final judgment from which to appeal, that we will relax the rule which requires a judgment to be a final judgment in order to be an appealable judgment. None of those exigencies are present in this case.